UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2435


LINDA JONES, an Individual,

                Plaintiff - Appellant,

          v.

CALVERT GROUP, LIMITED,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:06-cv-02892-DKC)


Submitted:   June 14, 2011                  Decided:   July 26, 2011


Before TRAXLER, Chief Judge, SHEDD, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore S. Allison, KARR & ALLISON, P.C., Washington, D.C., for
Appellant.   Henry A. Platt, SAUL EWING LLP, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Linda Jones appeals a district court order granting

summary judgment against her in her employment discrimination

case against Calvert Group, Ltd.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm on the

reasoning of the district court.           See Jones v. Calvert Group,

Ltd., No. CA-06-2892-DKC (D. Md. Dec. 3, 2010).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2